INFORMAL / NON-RESPONSIVE OFFICE COMMUNICATION 

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 05/20/2022, has been entered.

     Claim 18 has been amended

     Claims 1-17, 24, 33 and 34 have been canceled previously. 

     Claims 18-23, 25-32 and 35-36 are pending.

3.  Applicant’s Remarks, filed 05/20/2022, have been entered.   

     In response to the Restriction Requirement, 
     applicant’s elected without traverse “an antibody or an antigen-binding fragment thereof”. 
 
     In turn, the election of the species without traverse of “an antibody or an antigen-binding fragments thereof” is acknowledged (versus non-elected an antigen-binding antibody mimetic”).

     Applicant’s Remarks that claims 18-23, 25, 26, 29-32, 35, and 36 are readable on the elected species are acknowledged. 

     Upon a review of the election / election of species, including that claims 18-23, 25, 26, 29-32, 35, and 36 are readable on the elected species.
      it is noted that claim 29 does not recite the elected species “amyotrophic lateral sclerosis”.

     Applicant is required to clarify whether claim 29 should be OR should not be considered readable on the elected species.

       The examiner apologizes for any inconvenience to applicant in this matter. 

      Applicant’s Remarks that applicant respectfully requests rejoinder of the genus of compounds recited in claim 19 once the elected antibody or an antigen-binding fragment thereof is determined to be allowable are acknowledged.. 

   Applicant makes this election based on the understanding that the applicant is not prejudiced against filing one or more divisional applications that cover the non-elected subject matter. 





4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 24, 2022